PER CURIAM.
Appellant appeals the trial court’s denial of his dispositive motion to suppress narcotics located in the trunk of a vehicle. After being apprehended, appellant disclaimed any possessory interest in the vehicle and claimed a lack of knowledge of the vehicle’s existence. To establish standing to challenge a search, a defendant “must show a proprietary or possessory interest in the area of search.” State v. Singleton, 595 So.2d 44, 45 (Fla.1992). “Courts have uniformly recognized that the disclaiming of ownership or knowledge of an item ends any legitimate expectation of privacy in that item.” State v. Jones, 454 So.2d 774, 776 (Fla. 3d DCA 1984); see also State v. Hernandez, 718 So.2d 833, 836 (Fla. 3d DCA 1998) (holding that appellant “lacked standing to challenge the validity of the search of this car or of its contents where he disclaimed any ownership or possessory interest therein”). Having disclaimed any ownership or interest in the vehicle, appellant lacked standing to contest the search.

Affirmed.

DAMOORGIAN, CIKLIN and LEVINE, JJ., concur.